Exhibit 10.36

[SEARS HOLDINGS LETTERHEAD]

February 25, 2008

Mr. Kevin Holt

Dear Kevin,

We are pleased to extend to you a new employment arrangement with Sears Holdings
Corporation (SHC), as Executive Vice President, Store Operations and President,
Store Operations Business Unit. The start date of this new arrangement will be
February 25, 2008. This letter serves as confirmation of our offer, but this
offer is subject to the approval of the Compensation Committee of SHC’s Board of
Directors.

The key elements of your compensation package are as follows:

 

  •  

An employment term of eighteen (18) months, as defined in the enclosed Executive
Employment and Severance Agreement, beginning as of February 25, 2008
(“Employment Term”).

 

  •  

You will be required to sign the enclosed Executive Employment and Severance
Agreement, which as noted above, defines your Employment Term and also sets out
the terms of your severance prior to the completion of the eighteen (18) month
term. This offer, including the restricted stock grant referred to below, is
conditioned upon you signing this Agreement.

 

  •  

Annual base salary at a rate of $500,000.

 

  •  

Among your primary responsibilities during your Employment Term will be
transitioning the Store Operations to our new business model and implementing
succession planning within the Store Operations Business Unit, including the
selection and hiring of a new leader for that business unit.

 

  •  

A grant of restricted stock valued at $2,000,000 under the Sears Holdings 2006
Stock Plan. The number of restricted shares granted will be determined using the
market closing price of Sears Holdings shares on the grant date. The grant date
will be the first business day of the month following the later of (a) the date
upon which we receive both your executed Agreement and the approval of the
Compensation Committee or (b) March 3, 2008. The shares would be scheduled to
vest in three equal installments (based upon the number of shares granted) as
follows: (i) one third six (6) months following the grant date, (ii) one third
twelve (12) months following the grant date, and (iii) the final one third as of
eighteen (18) months following the grant date subject to the hiring of a
successor Executive Vice President, Store Operations and President, Store
Operations Business Unit as a result of you efforts described in the bullet
point above. If this Employment Term is terminated by Sears other than for
cause, death or disability (as defined in the Executive Employment and Severance
Agreement), you will be granted salary continuation, as specified in the
Agreement and credited with service during such salary continuation period
toward satisfaction of the vesting schedule described herein.

 

  •  

The restricted stock grant referred to immediately above replaces the $750,000
restricted stock grant you received as described in your September 2, 2007 offer
letter, no part of which has yet vested.

 

  •  

You will not be eligible for an annual target incentive opportunity under the
2008 or 2009 Annual Incentive Plans.



--------------------------------------------------------------------------------

  •  

As a result of this new employment arrangement, you will not be entitled to a
payout of the grant you received under the Sears Holdings Corporation 2007
Executive Long-Term Incentive Program (“2007 Executive LTIP”). You will not
receive a grant under the Sears Holdings Corporation 2008 Long-Term Incentive
Plan.

 

  •  

You will be provided with mutually acceptable furnished housing in the Hoffman
Estates area during this Employment Term. And, for those weeks when you are
scheduled to be in the Hoffman Estates offices for less than three consecutive
days, you will be provided use of the corporate aircraft to travel from Holland,
Michigan to Hoffman Estates, including local auto fare costs to the offices;
provided, that if such corporate aircraft is otherwise scheduled to be used for
other corporate purposes and is not available, you shall be reimbursed for
commercial travel in accordance with the company’s travel policies. You will
receive a gross up in compensation to compensate you for your tax liability for
the imputed income attributable to the corporate housing and approved use of the
corporate jet during this Employment Term.

 

  •  

You are eligible to receive two (2) weeks of annual paid vacation. You also
qualify for six (6) paid National Holidays each calendar year and will be
eligible for up to four (4) Personal Days per calendar year.

 

  •  

You continue to be eligible to participate in the Sears Holdings 401(k) Savings
Plan and all health and welfare programs on a basis no less favorable than other
executives at your level, in accordance with the applicable terms, conditions
and availability of those programs.

 

  •  

This offer letter, in combination with the enclosed Executive Employment and
Severance Agreement, provide the terms and conditions of this new employment
arrangement and override your September 2, 2007 offer letter and September 3,
2007 Executive Severance Agreement.

Kevin, we are looking forward to you taking on this new position with Sears
Holdings. We are excited about the important contributions you will make to the
company. I look forward to your acceptance of our offer. If you need additional
information or clarification, please call.

This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with the signed
Executive Severance Agreement.

Sincerely,

/s/ William R. Harker

William R. Harker

SVP, General Counsel and Corporate Secretary

Accepted:

/s/ Kevin Holt                         2/25/2008

Kevin Holt                              Date